Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “LCH method” in claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "through the plastic work".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “through plastic work”
Claim 2 recites the limitation "the light ray".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “a light ray”.
Claim 2 recites the limitation "the LCH method".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “a LCH method”.
Claim 2 recites the limitation "the specular light".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “specular light”.
Claim 6 recites the limitation "the draw-ironing work".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “draw-ironing work”.
Claim 7 recites the limitation "the draw-ironing work".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “draw-ironing work”.
Claim 8 recites the limitation "the draw-ironing work".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites “draw-ironing work”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017033791A1, herein referred to as D1.
Regarding Claim 8, D1 discloses a method of producing a draw-ironed blank can (See Fig. 1, Num. 17), characterized in that a draw-formed can (17) obtained by draw-forming a metallic disk (Fig. 1, Num. 3) is subjected to the draw-ironing work by using an ironing (See Fig. 1b) provided with a diamond film (Claim 2) and having a work surface of a surface roughness Ra of not more than 0.1 μm (See Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017033791A1, herein referred to as D1, and further in view of JP2010227971A.
Regarding Claim 1, D1 discloses a metallic worked article having a reduced thickness or a decreased diameter obtained through the plastic work (Fig. 1, Num. 17).
D1 is silent wherein on the worked surface thereof, the ratio Ral/Ra2 of an arithmetic mean roughness Ral measured in a direction at right angles with the direction of working and an arithmetic mean roughness Ra2 measured in the direction of working is from 0.5 to 1.5.
D2 teaches an analogous invention wherein on the worked surface thereof, the ratio Ral/Ra2 of an arithmetic mean roughness Ral measured in a direction at right angles with the direction of working and an arithmetic mean roughness Ra2 measured in the direction of working is from 0.5 to 1.5 (See Para. 23-29)(the arithmetic mean roughness Rap in the direction parallel to the rolling direction is 0.02 μm and the arithmetic mean roughness Ras in the direction perpendicular to the rolling direction is 0.03 μm), for the purpose of providing ease in manufacturing (See Para. 9)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the arithmetic mean roughness ratio configuration, as taught by D2, in order to have provided ease of manufacturing.

Regarding Claim 2, D1 in view of D2 discloses the metallic worked article according to claim 1, wherein the arithmetic mean roughness Ral measured in the direction at right angles with the direction of working is not more than 0.030 μm (See Para. 23-29 of D2: the arithmetic mean roughness Rap in the direction parallel to the rolling direction is 0.02 μm and the arithmetic mean roughness Ras in the direction perpendicular to the rolling direction is 0.03 μm).

Regarding Claim 3, D1 in view of D2 discloses the metallic worked article according to claim 1.
D1 in view of D2 is silent wherein when the light ray reflected by the worked surface is evaluated by the LCH method by using a multi- angle spectrophotometer, the ratio L15w/L15h of a brightness value Ll5h of the light ray reflected at an angle of 15 degrees with respect to the specular light in the direction of working and a brightness value L15w of the light ray reflected at an angle of 15 degrees with respect to the specular light in the direction at right angles with the direction of working, is from 0.7 to 1.3 based on the light ray specularly reflected from the light ray that is incident at 45 degrees in the direction of working and in the direction at right angles with the direction of working, and the brightness value Ll5h in the direction of working is not less more than 50.
The evaluation result of reflected light are unknown in the invention disclosed in D1, but the processing method is the same as a method disclosed in the examples of the present application. D1 additionally mentions the use of spectroscopic analysis (See Claim 1 of D1). Therefore, it is recognized that the invention disclosed in D1 is capable of attaining the evaluation result of the reflected light of the invention as in claim 3.

Regarding Claim 4, D1 in view of D2 discloses the metallic worked article according to claim 1, wherein the metallic worked article is made of an aluminum alloy (See Para. 20 of D1).

Regarding Claim 5, D1 in view of D2 discloses the metallic worked article according to claim 1, wherein the plastic work is an ironing work (title includes “ironing die” of D1).

Regarding Claim 6, D1 in view of D2 discloses the metallic worked article according to claim 1, wherein the metallic worked article (17 of D1) is a draw-ironed blank can (See Fig. 1 of D1) obtained through the draw-ironing work (See Fig. 1 of D1) (See title of D1).

Regarding Claim 7, D1 discloses a draw-ironed blank can (17) made of an aluminum alloy (Para. 20 of D1) obtained through the draw-ironing work (See Fig. 1), wherein after the cans are continuously produced (cans of D1 are continuously produced).
D1 is silent wherein the ratio Ral/Ra2 of an arithmetic mean roughness Ral measured on the outer surface of the can wall in the circumferential direction thereof and an arithmetic 
D2 teaches an analogous invention wherein the ratio Ral/Ra2 of an arithmetic mean roughness Ral measured on the outer surface of a wall in the circumferential direction thereof and an arithmetic mean roughness Ra2 measured on the outer surface of the wall in the direction of height thereof, is from 0.5 to 1.5 (See Para. 23-29)(the arithmetic mean roughness Rap in the direction parallel to the rolling direction is 0.02 μm and the arithmetic mean roughness Ras in the direction perpendicular to the rolling direction is 0.03 μm), for the purpose of providing ease in manufacturing (See Para. 9), thereby meeting the limitation of the claimed arithmetic mean roughness ratio configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by D1, with the arithmetic mean roughness ratio configuration, as taught by D2, in order to have provided ease in manufacturing.
D1 in view of D2 discloses the claimed invention except for producing 35,000 cans.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce 35,000 cans, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150083737A1: uses spectrophotometer.
US20150210431A1: similar ironing configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725